Per Curiam,
The learned court below was so entirely correct in refusing the petition in this case that it is scarcely necessary for us to say anything more than is contained in the opinion. It is to no purpose to contend that a- contingent interest in real estate may be levied upon and sold upon execution, because the purchaser could not acquire in that manner any other or higher interest than was held by his debtor. Keene’s Appeal, 60 Pa. 510, certainly did decide that the owner of a contingent interest in personal estate had no right to call upon the trustee for an account, and when the act of 1869 was passed it gave no right to an account except as to personal estate. As the sixth clause of D. D. Wagener’s will gave all the income both of the real and personal estate directly to the cestui que trust, without the intervention of any trustee, it is difficult to see how the trustee can he called upon to account for any part of the income, but as that question arises in another case, we do not decide it now.
Decree affirmed and appeal dismissed at the cost of the appellant.